Citation Nr: 1111952	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had service with the Army National Guard of Alabama including a period of inactive duty training (IDT) from June 1993 to July 1993.  He also served in the Army Reserves with a period of active duty for training (ADT) from September 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2011, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In a letter received by the RO in August 2010, the Veteran raised the issues of entitlement to service connection for a bilateral foot disorder and for posttraumatic stress disorder (PTSD).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The evidence of record reflects that the Veteran is unable to work because of his psychiatric disability.  As the Board is granting service connection for schizophrenia, a claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is inferred.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Schizophrenia had its onset in service.  


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for schizophrenia, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a psychiatric disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C. § 101(2) see also 38 C.F.R. § 3.1(d).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 101(24), in effect, means that an individual who has served only on active duty for training or inactive duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.

In this case, the Veteran has established service connection for a bilateral knee disability incurred during his period of ACDUTRA service from September 2003 to March 2004.  Hence, he has established "Veteran status," such that he is entitled to compensation for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the active military, naval, or air service.  See 38 U.S.C.A. § 1110.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records from the Veteran's National Guard service include a January 1993 National Guard enlistment examination.  The psychiatric evaluation was normal.  On his Report of Medical History, the Veteran denied nervous trouble of any sort, bedwetting, depression or excessive worry, or trouble sleeping.  The records reflect that he was diagnosed with an adjustment disorder with physical complaints in June 1993.  The service record file also includes some records of treatment during the Veteran's childhood and teenage years; there is no evidence of a psychiatric disorder.

Service treatment records from the Veteran's period of ADT in the Army Reserves include an August 2003 enlistment examination report.  The psychiatric evaluation was normal.  On his Report of Medical History, the Veteran denied nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, or treatment for a mental health condition of any kind.  A treatment record dated in March 2004 reflects the Veteran was diagnosed with nocturnal enuresis (e.g. bedwetting) and started on medication.  The note indicates that he reported the bedwetting began during his active individual training with the added stress of several family crises.  

A memorandum regarding separation under Army Regulation 635-200, Chapter 5-17, dated in March 2004, shows action was taken to separate the Veteran from service because of a physical or mental condition.  The reasons for the proposed action were that the Veteran had been diagnosed with having academic problems and possible borderline mental retardation.  He was also noted to have an inability to adhere to the discipline required by the Army, having received an Article 15 for disrespect in language and deportment to an NCO.

A post-service private treatment record from Dr. F., dated in July 2004, shows that the Veteran previously had normal to above average functioning.  He was a high school graduate with one year of college and had local employment.  The record indicates that the Veteran "snapped" while in the Army from what appeared to have been an acute psychotic break.  Dr. F. diagnosed paranoid schizophrenia.  

The Veteran underwent a VA mental health examination in October 2004.  The examiner noted that most of the history was provided by the Veteran's mother as the Veteran was unable to give the information appropriately.  The Veteran's mother indicated that the Veteran had been receiving psychiatric care since his discharge from the service.  She also reported that the Veteran had not worked since his discharge, had been very withdrawn, heard voices, and unable to work in gainful employment.  He also had been sleeping poorly and was very fearful and suspicious.  At times he had laughed inappropriately, talked to himself, and been confused.  These symptoms had reportedly been present intermittently during the last year.  Following the clinical evaluation, the examiner provided a diagnosis of paranoid schizophrenia and mild to moderate mental retardation.  The examiner did not provide comment on whether the paranoid schizophrenia was etiologically related to military service.  The examiner also noted that at the present time, the Veteran was incompetent and unemployable because of his chronic mental illness.

In a letter dated in June 2006, Dr. F. wrote that the Veteran had been treated at his community mental health center since July 2004.  The Veteran appeared to have thought-blocking to the point of being practically mute.  Dr. F. noted that the initial impression of the Veteran was one of mental retardation; however, history provided by the Veteran's mother revealed he was a high school graduate, had taken community college courses in electrical work and had worked as a mechanic at a local company for five years.  His mother also reported that he was bright and articulate prior to the joining the National Guard, which is where he apparently had his first psychotic break.  Dr. F. indicated that the Veteran had been diagnosed alternately with psychotic disorder not otherwise specified.  He opined that the Veteran had a genetic vulnerability to schizophrenia, and that he experienced a "first break," which in all likelihood, was precipitated in large part by the rigor of military training.  Dr. F. further explained that outright, easily identified schizophrenia tends to be preceded by a more subtle "prodromal" state, which is often missed if one is not looking for it and this state can last for months to years.  Then, a stressor such as "going off to college" or "going off to the military" (i.e. leaving the familiar support system of the home environment) triggers frank psychosis.  Dr. F. also noted that what the service records from 1993 showed as "an adjustment disorder with physical complaints," very likely included undetected prodromal schizophrenia symptoms.

The Veteran was afforded another VA mental health examination in August 2007.  Following review of the claims file, recitation of history by the Veteran and his mother, and a clinical evaluation, the examiner provided a diagnosis of malingering.  The examiner commented that if the Veteran has a mental disorder it was masked by his attempt to appear totally disabled.  The rationale was that a person does not become mentally retarded due to schizophrenia.  The examiner also noted that Veteran appeared to be feigning mental retardation in an effort to appear totally disabled.  The conflicting symptoms reported, his demeanor, and review of the records, suggest malingering.

In a statement dated in February 2011, the Veteran's mother reported that the Veteran was on medication for his nerves when he left service but he did not have a problem prior to joining the service.  She also noted that he was very bright, but ever since he was discharged from service five years ago, he had been on medication.  

At the Veteran's February 2011 hearing, his mother testified that prior to joining the military and while in high school, the Veteran made good grades, had a normal number of friends, and participated in sports activities such as running and playing football.  He also had a part time job.  In describing the Veteran's behavior immediately following his discharge, his mother reported that she witnessed sudden changes such as him speaking to someone who was not there and episodes of bedwetting.  She also reported that the Veteran began receiving treatment for those changes immediately following his release from military service.  The Veteran also drew unemployment when he was discharged and when those benefits ended, he began to draw Social Security disability benefits.  The Veteran's mother also testified that the Veteran's psychiatric problems have continued since he came home from service in 2004, despite the use of medication.  He still hears and talks to voices, has frequent episodes with the hallucinations, and still has bladder control problems.  He was hospitalized in 2008 for schizophrenic-type behavior when he intentionally cut his hand in an effort to harm himself.  

The Veteran has a current diagnosis of a psychiatric disability, namely paranoid schizophrenia.  Having established a current diagnosis, the Board now proceeds to determine whether this disability is associated with service.

The Board notes that the service records from the Veteran's period of active service with the Army Reserves do not reflect a diagnosis of a psychiatric disability.  It is noted, however, that he was treated for stress-related bedwetting.  His discharge from service was also recommended due to noted academic problems and possible borderline mental retardation.

The Veteran's contention is that he began to display symptoms of his current psychiatric disability immediately following discharge from service and that he has had continuous symptoms since.  Due to the Veteran's impaired mental health state, the Veteran's mother has provided credible testimony and a written statement attesting to her knowledge of the fact that immediately upon the Veteran's return from service, he began to speak to and listen to voices of persons that only he could hear, had episodes of bedwetting, and was unable to work.  She avers that the Veteran's post-service behavior was drastically different from his behavior prior to military service.  Such a report of continuity of symptoms since service can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Boards finds that the Veteran's mother is competent to report the onset of his behavioral changes and symptoms that occurred immediately after service and have continued at present, because as the primary caretaker for the Veteran, she was able to readily observe his behavior.  The behavioral changes and symptoms she has described are readily observable through her lay senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds her testimony to be very credible and consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board also notes that her testimony describing the Veteran's symptoms immediately after discharge supported a contemporaneous diagnosis of paranoid schizophrenia by Dr. F.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the August 2007 VA opinion that the Veteran does not have a current psychiatric disability and that he is malingering.  The examiner is certainly competent to render such an opinion and her opinion is probative; however, the Board finds that the totality of the evidence supports finding the Veteran has a current disability of paranoid schizophrenia and it is related to service.

As there is a current diagnosis of schizophrenia, persuasive medical evidence relating the disability to service and credible lay testimony reflecting signs and symptoms since discharge from active service forward, the criteria for service connection are met.  Thus, service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.


REMAND

The Veteran seeks service connection for a back disability.  He testified that he injured his back in service and that he has continued to have back problems since.  Service treatment records show the Veteran was treated for low back pain in June 1993.  The Veteran's mother has testified that she noticed the Veteran had problems with his back after he returned from service.  Private medical records show treatment for low back pain.  There is no medical opinion of record which addresses the issue of service-related etiology.  Therefore, the Board finds further development is required for such a determination.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Information in the claims file suggests that there are additional VA treatment records that may be pertinent to the Veteran's claim.  Thus, the file should be updated accordingly.  38 C.F.R. § 3.159 (2010).  

Evidence in the claims file also indicates that the Veteran has been awarded benefits from the Social Security Administration (SSA).  The claims file does not contain the SSA benefit information or the medical records which were the basis for that award.  Because these records may be relevant to VA's adjudication of his pending back claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any additional VA treatment records from the Community Based Outpatient Clinic in Dothan, Alabama and request that the Veteran identify any private treatment received for his claimed back disorder that is not of record.  After receiving any necessary authorizations, the AMC/RO should supplement the record accordingly.  Any negative response should be in writing, and associated with the claims folder.

2.  Obtain from SSA a copy of the decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision. 

3.  The AMC/RO should provide the Veteran with a VA examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide a medical opinion regarding whether it is at least as likely as not that the Veteran's claimed back disorder is etiologically related to his period of active service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering an opinion, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptoms since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


